Exhibit 10.15

 

LOAN ASSUMPTION AGREEMENT

 

by and between

 

ALGONQUIN COMMONS, LLC

ALGONQUIN PHASE II ASSOCIATES LLC

JRA ANDERSON OFFICE PARK, LLC

JRA BEECHMONT TWINS, LLC

JRA FAMILY LIMITED LIABILITY COMPANY

MFF ASSOCIATES, LLC

TGH ASSOCIATES, LLC

 

as Prior Owner

 

and

 

JEFFREY R. ANDERSON

as Prior Guarantor

 

and

 

IN RETAIL FUND ALGONQUIN COMMONS, L.L.C.

as Borrower

 

and

 

IN RETAIL FUND, L.L.C.

as New Guarantor

 

and

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

as Lender

 

Property Known As

THE EXCHANGE AT ALGONQUIN COMMONS

County Line Road between Randall Road and Millbrook Drive

Algonquin, Illinois 60102

 

THIS INSTRUMENT WAS PREPARED BY

Cross References:

AND UPON RECORDING RETURN TO:

Document 2004K163574

 

Document 2004K163575

Susan E. Wood, Esq.

Document 2004K163576

Sutherland Asbill & Brennan LLP

Document 2004K163577

999 Peachtree Street, N.E.

Kane County, Illinois Records

Atlanta, Georgia 30309

Authorization # 000595600

 

--------------------------------------------------------------------------------


 

LOAN ASSUMPTION AGREEMENT

 

THIS LOAN ASSUMPTION AGREEMENT (this “Agreement”) is made and entered into as of
February 15, 2006 (the “Effective Date”) by and between ALGONQUIN COMMONS, LLC,
an Illinois limited liability company, ALGONQUIN PHASE II ASSOCIATES LLC, an
Illinois limited liability company, JRA ANDERSON OFFICE PARK, LLC, an Ohio
limited liability company, JRA BEECHMONT TWINS, LLC, an Ohio limited liability
company, JRA FAMILY LIMITED LIABILITY COMPANY, an Ohio limited liability
company, MFF ASSOCIATES, LLC, an Ohio limited liability company, and TGH
ASSOCIATES, LLC, an Ohio limited liability company, each having its principal
place of business at Rookwood Tower, 3805 Edwards Road, Suite 700, Cincinnati,
Ohio 45209 (collectively, “Prior Owner”); JEFFREY R. ANDERSON, an individual,
having an office c/o Jeffrey R. Anderson Real Estate, Inc., Rookwood Tower, 3805
Edwards Road, Suite 700, Cincinnati, Ohio 45209 (“Prior Guarantor”); IN RETAIL
FUND ALGONQUIN COMMONS, L.L.C., an Illinois limited liability company having its
principal place of business at c/o Inland Real Estate Corporation, 2901
Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”); IN RETAIL FUND,
L.L.C., a Delaware limited liability company having its principal place of
business at c/o Inland Real Estate Corporation, 2901 Butterfield Road, Oak
Brook, Illinois 60523 (“New Guarantor”); and TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation, having an office at 730 Third
Avenue, New York, New York 10017 (“Lender”).

 

RECITALS

 

A.                                    Prior Owner was the maker of that certain
Promissory Note (the “Note”) dated December 16, 2004, in the original principal
amount of Twenty-One Million and 00/100 Dollars ($21,000,000.00) and payable to
the order of Lender. The loan evidenced by the Note is herein referred to as the
“Loan.”

 

B.                                    The Note is secured by (i) that certain
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
Statement dated December 16, 2004, executed by Prior Owner for the benefit of
Lender, and recorded December 22, 2004, as Document 2004K163574 of the Official
Records of Kane County, Illinois (the “Public Records”), and (ii) that certain
Second Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement, dated December 16, 2004, executed by Prior Owner for the
benefit of Lender, and recorded December 22, 2004 as Document 2004K163576 of the
Public Records (collectively, the “Mortgage”). The Mortgage encumbers certain
real property described on Exhibit A attached hereto and by this reference
incorporated herein (together with all other property, real and personal,
encumbered by the Mortgage, the “Property”).

 

C.                                    The Loan is further secured by (i) that
certain Assignment of Leases and Rents dated December 16, 2004, executed by
Prior Owner for the benefit of Lender and recorded December 22, 2004, as
Document 2004K163575 of the Public Records, and (ii) that certain Second
Assignment of Leases and Rents, dated December 16, 2004, executed by Prior Owner
for the benefit of Lender, and recorded December 22, 2004, as Document
2004K163577 of the Public Records (collectively, the “ALR”).

 

D.                                    The Loan is further secured by that
certain Construction Loan Disbursement Agreement dated December 16, 2004, by and
between Prior Owner and Lender (the “Construction Loan Agreement”).

 

E.                                      In connection with the Loan, Prior Owner
also delivered, or caused to be delivered, the following documents to Lender:

 

(1)                                  those certain UCC Financing Statements
(i) naming either Algonquin Commons, LLC or Algonquin Phase II Associates LLC as
Debtor and Lender as Secured Party therein and filed as Instruments 9374590,
9374604, 9374612, and 9374620 with the Secretary of State of

 

2

--------------------------------------------------------------------------------


 

Illinois, and (ii) naming either JRA Anderson Office Park, LLC, JRA Beechmont
Twins, LLC, JRA Family Limited Liability Company, MFF Associates, LLC or TGH
Associates, LLC as Debtor and Lender as Secured Party therein and filed as
Instruments OH00084786812, OH00084787157, OH00084787379, OH00084787591,
OH00084794798, OH00084795033, OH00084795144, OH00084795255, OH00084795366 and
OH00084795588 with the Secretary of State of Ohio (collectively, the “Prior
UCC”);

 

(2)                                  that certain Environmental Indemnity (the
“Prior Environmental Indemnity”) dated December 16, 2004, executed by Prior
Guarantor for the benefit of Lender;

 

(3)                                  that certain Non Recourse Carve-Out
Guaranty (the “Prior Carve-Out Guaranty”) dated December 16, 2004, executed by
Prior Guarantor for the benefit of Lender;

 

(4)                                  that certain Guaranty of Payment (the
“Prior Payment Guaranty”) dated December 16, 2004, executed by Prior Guarantor
for the benefit of Lender;

 

(5)                                  that certain Guaranty of Completion (the
“Prior Completion Guaranty”) dated December 16, 2004, executed by Prior
Guarantor for the benefit of Lender;

 

(6)                                  that certain Guaranty of Phase I Loan
Obligations (the “Phase I Guaranty”) dated December 16, 2004, executed by Prior
Owner for the benefit of Lender;

 

(7)                                  that certain Real Estate Tax Pledge and
Security Agreement (the “Real Estate Tax Pledge”) dated December 16, 2004,
executed by and among Lender, Prior Owner, and Capstone Realty Advisors LLC as
Pledge Agent;

 

(8)                                  that certain Loan Proceeds Pledge and
Security Agreement (the “Loan Proceeds Pledge”) dated December 16, 2004,
executed by and among Lender, Prior Owner, and Capstone Realty Advisors LLC as
Pledge Agent; and

 

(9)                                  that certain Security Agreement and
Assignment (Construction Contracts) (the “Construction Contracts Security
Agreement”) dated December 16, 2004, executed by Prior Owner in favor of Lender.

 

(The Prior UCC, the Prior Environmental Indemnity, the Prior Carve-Out Guaranty,
the Prior Payment Guaranty, and the Prior Completion Guaranty are hereinafter
referred to collectively as the “Prior Owner’s Loan Documents.”)

 

F.                                      Upon the Effective Date, Borrower is
executing and delivering, or is causing to be delivered, to Lender the following
documents:

 

(1)                                  those certain UCC Financing Statements
(collectively, the “UCC”) naming Borrower as Debtor and Lender as Secured Party
therein, to be filed in the Public Records and in the Office of the Secretary of
State of Illinois with respect to both the mortgages constituting the Mortgage;

 

(2)                                  that certain Environmental Indemnity (the
“Environmental Indemnity”) dated as of the Effective Date, executed by New
Guarantor for the benefit of Lender;

 

(3)                                  that certain Non Recourse Carve-Out
Guaranty (the “Carve-Out Guaranty”) dated as of the Effective Date, executed by
New Guarantor for the benefit of Lender;

 

3

--------------------------------------------------------------------------------


 

(4)                                  that certain Guaranty of Payment (the
“Payment Guaranty”) dated as of the Effective Date, executed by New Guarantor
for the benefit of Lender;

 

(5)                                  that certain Guaranty of Completion (the
“Completion Guaranty”) dated as of the Effective Date, executed by New Guarantor
for the benefit of Lender; and

 

(6)                                  that certain Agreement of Manager (the
“Agreement of Manager”) dated as of the Effective Date, executed by Borrower,
Lender and Jeffrey R. Anderson Real Estate, Inc., an Ohio corporation, as
Manager.

 

(The Note, the Mortgage, the ALR, the Construction Loan Agreement, the Phase I
Guaranty, the Real Estate Tax Pledge, the Loan Proceeds Pledge, the Construction
Contracts Security Agreement, the UCC, the Environmental Indemnity, the
Carve-Out Guaranty, the Payment Guaranty, the Completion Guaranty, the Agreement
of Manager and this Agreement, together with all other documents evidencing,
securing or otherwise pertaining to the Loan (other than the Prior Owner’s Loan
Documents) are hereinafter referred to collectively as the “Loan Documents”, and
singularly as a “Loan Document”.)

 

G.                                    The Property is being conveyed by Prior
Owner to Borrower as of the Effective Date, and as part of the consideration for
such conveyance, Borrower agrees to assume all the obligations under the Loan
Documents from and after the Effective Date and comply with all covenants and
obligations contained in the Loan Documents from and after the Effective Date.

 

H.                                    Prior Owner and Borrower have requested
that Lender consent to the assumption of the Loan and waive the due on sale
restrictions of the Mortgage to permit the conveyance of the Property to
Borrower.

 

I.                                         Lender is willing to consent to the
transfer of the Property by Prior Owner to Borrower and the assumption of the
Loan by Borrower, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
cash in hand paid by the parties hereto each to the other and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Loan Information. Lender advises that
the principal balance outstanding under the Note as of the Effective Date is
$20,948,300.87. Principal and interest on the Loan has been paid through
February 1, 2006 in accordance with the terms of the Note. All escrow deposits
held by or on behalf of Lender in connection with the Loan Documents shall, from
and after the Effective Date, be for the account of Borrower. To the actual
knowledge of Lender as of the Effective Date, no Event of Default (as defined in
the Mortgage) under the Loan Documents has occurred and is continuing, nor, to
the actual knowledge of Lender, have there been any conditions which with the
giving of notice or passage of time or both may constitute a default by Prior
Owner under the Loan Documents. Lender reserves the right to declare any
existing default which subsequently comes to the attention of Lender.

 

2.                                      Organization and Authority of
Borrower. Borrower represents and warrants to Lender as follows:

 

(a)                                  Borrower is a limited liability company,
duly formed and validly existing under the laws of the state of Illinois, and
duly qualified to transact business under the laws of the state in which the
Property is located. The taxpayer identification number of the Borrower is
20-3773203. The Illinois

 

4

--------------------------------------------------------------------------------


 

organizational identification number of the Borrower is 01676768. On or prior to
the date hereof, Borrower has delivered to Lender a fully executed IRS form W-9.

 

(b)                                 No proceeding is pending for the dissolution
or annulment of Borrower, and all license and franchise taxes due and payable by
Borrower have been paid in full.

 

(c)                                  Borrower has the full power and authority
to enter into and perform this Agreement and to assume the Loan. The execution,
delivery and performance of this Agreement and the other documents contemplated
herein by Borrower (1) has been duly and validly authorized by all necessary
action on the part of Borrower, (2) does not conflict with or result in a
violation of Borrower’s organizational documents or any judgment, order or
decree of any court or arbiter in any proceeding to which Borrower is a party,
and (3) does not conflict with, or constitute a material breach of, or
constitute a material default under, any contract, agreement or other instrument
by which Borrower is bound or to which Borrower is a party.

 

3.                                      Consent of Lender. Lender hereby
consents to the sale of the Property by Prior Owner to Borrower and agrees that
such sale shall not constitute a default under the Loan Documents.
Notwithstanding the foregoing, this consent to the transfer of the Property
shall not be deemed to be a waiver of the right of Lender under the Mortgage or
the Loan Documents to prohibit any future transfers of the Property or any
interest therein, or of the right of the Lender to deny consent to any such
transaction in the future in accordance with the provisions of the Mortgage.
Notwithstanding the foregoing consent by Lender, Lender agrees that the sale of
the Property by Prior Owner to Borrower, together with the assumption of the
Loan by Borrower, does not constitute the exercise of Prior Owner’s one-time
right to a Permitted Loan Assumption (as defined in Section 12.3 of the
Mortgage), and Lender confirms that Section 12.3 of the Mortgage remains in full
force or effect, as modified as set forth in Section 26 below. From and after
the Effective Date, references in the Loan Documents to “Maker,” “Mortgagor,”
“Debtor,” “Borrower,” or other similar references that prior to the Effective
Date referred to Prior Owner shall refer to Borrower, and references in the Loan
Documents to “Guarantor” or other similar references that prior to the Effective
Date referred to Prior Guarantor shall refer to New Guarantor.

 

4.                                      Assumption and Ratification. Borrower
hereby assumes and agrees to comply with all covenants and obligations contained
in the Loan Documents and henceforth shall be bound by all the terms thereof
from and after the Effective Date. Without limiting the foregoing, from and
after the Effective Date, Borrower hereby assumes and agrees to pay in full as
and when due all payments, the obligations and other indebtedness evidenced by
the Note first arising after the Effective Date. As assumed hereby, the Loan
Documents shall remain in full force and effect, except as otherwise provided in
Section 26 below. Borrower hereby authorizes Lender to file any and all UCC
financing statements as Lender may deem necessary including, without limitation,
financing statements containing the description “all assets of Borrower” or “all
personal property of Borrower” or similar language. The Borrower hereby adopts,
ratifies and confirms as of the Effective Date all of the representations,
warranties and covenants of Prior Owner contained in the Loan Documents, except
to the extent modified in Section 26 below.

 

5.                                      Representations and Warranties. Borrower
hereby represents and warrants to Lender as follows:

 

(a)                                  To the best of Borrower’s knowledge, as of
the Effective Date, there is no Event of Default (as defined in the Mortgage) or
event which with the passage of time or the giving of notice, or both, would
constitute an Event of Default under the Loan Documents;

 

5

--------------------------------------------------------------------------------


 

(b)                                 Borrower has thoroughly read and reviewed
the terms and provisions of this Agreement and the Loan Documents and is
familiar with same, and Borrower has entered into this Agreement voluntarily,
without duress or undue influence of any kind, and with the advice and
representation of legal counsel, if any, selected by Borrower;

 

(c)                                  The assumption of the Loan by Borrower will
not result in a violation of any of the covenants contained in Section 8.3 of
the Mortgage entitled “ERISA Compliance” or Section 8.4 of the Mortgage entitled
“Anti-Terrorism”;

 

(d)                                 Borrower is not opposing and has not opposed
Lender in a pending or threatened action, claim or litigation before a legal,
equitable or administrative tribunal; and

 

(e)                                  Borrower and its constituent entities are
free from bankruptcy.

 

Borrower acknowledges that Lender is relying upon the foregoing representations
and warranties as a material inducement to Lender’s execution of this Agreement.

 

6.                                      Release of Claims.  Prior Owner, Prior
Guarantor, Borrower and New Guarantor (collectively and individually, “Borrower
Parties”), hereby jointly and severally, unconditionally and irrevocably,
finally and completely RELEASE AND FOREVER DISCHARGE Lender, and its respective
successors, assigns, affiliates, subsidiaries, parents, officers, shareholders,
directors, employees, attorneys and agents, past, present and future
(collectively and individually, “Lender Parties”), of and from any and all
claims, controversies, disputes, liabilities, obligations, demands, damages,
debts, liens, actions and causes of action of any and every nature whatsoever,
known or unknown, whether at law, by statute or in equity, in contract or in
tort, under state or federal jurisdiction, and whether or not the economic
effects of such alleged matters arise or are discovered in the future, which
Borrower Parties have as of the Effective Date or may claim to have against
Lender Parties arising out of or with respect to any and all transactions
relating to the Loan, the Prior Owner’s Loan Documents or the Loan Documents
occurring on or before the Effective Date, including any loss, cost or damage of
any kind or character arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of Lender Parties occurring on or
before the Effective Date. The foregoing release is intended to be, and is, a
full, complete and general release in favor of Lender Parties with respect to
all claims, demands, actions, causes of action and other matters described
therein, including specifically, without limitation, any claims, demands or
causes of action based upon allegations of breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury, or any
other theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender Parties arising or occurring on or before the Effective
Date. Each of Prior Owner and Prior Guarantor represents and warrants to Lender
that Prior Owner or Prior Guarantor, as applicable, has not previously assigned
or transferred to any person or entity any matter released hereunder, and each
of Prior Owner and Prior Guarantor agrees to indemnify, protect and hold the
Lender Parties harmless from and against any and all claims based on or arising
out of any such assignment or transfer. Each of Borrower and New Guarantor
represents and warrants to Lender that Borrower or New Guarantor, as applicable,
has not previously assigned or transferred to any person or entity any matter
released hereunder, and each of Borrower and New Guarantor agrees to indemnify,
protect and hold the Lender Parties harmless from and against any and all claims
based on or arising out of any such assignment or transfer.

 

7.                                      Default.  Any (i) default by Borrower in
the performance of its obligations herein contained, or (ii) any material
inaccuracy in the representations and warranties made by Borrower herein, which
have not been cured on or before the expiration of any applicable cure periods
set forth in the Loan Documents, shall constitute a default under the Loan
Documents and shall entitle Lender to exercise all of its rights and remedies
set forth in the Loan Documents.

 

6

--------------------------------------------------------------------------------


 

8.                                      Lift of Bankruptcy Stay. Notwithstanding
any provision in the Loan Documents to the contrary, in the event Borrower shall
make application for or seek relief or protection under any of the sections or
chapters of the United States Bankruptcy Code (the “Code”), or in the event that
any involuntary petition is filed against Borrower under any section of the
Code, Borrower will not oppose Lender’s application for immediate relief from
any automatic stay imposed by Sec. 362 of the Code, or otherwise, or on or
against the exercise of the rights and remedies otherwise available to Lender
pursuant to the Loan Documents and as otherwise provided by law.

 

9.                                      Fees. Borrower and Lender have agreed
that, simultaneously with the execution hereof, all fees, costs, and charges
arising in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, and other closing costs incurred by Lender in
connection with this Agreement, will be paid by Borrower as of the Effective
Date, and that Lender shall have no obligation whatsoever for payment thereof.

 

10.                               No Offsets or Defenses. Borrower hereby
acknowledges, confirms and warrants to Lender that as of the Effective Date,
Borrower neither has nor claims any offset, defense, claim, right of set-off or
counterclaim against Lender under, arising out of or in connection with this
Agreement, the Note, the Mortgage or any other Loan Document. Borrower covenants
and agrees with Lender that if any offset, defense, claim, right of set-off or
counterclaim exists as of the Effective Date, Borrower does hereby irrevocably
and expressly waive the right to assert such matter. Borrower understands and
agrees that the foregoing release is in consideration for the agreements of
Lender contained herein, and Borrower will receive no further consideration for
such release.

 

11.                                 Confirmation. Except as specifically set
forth herein, all other terms and conditions of the Loan Documents shall remain
unmodified and in full force and effect, the same being confirmed and
republished hereby; and except as otherwise specifically set forth herein,
Borrower hereby assumes, affirms, reaffirms and republishes all of the
warranties, covenants and agreements as set forth in the Loan Documents.

 

12.                                 Usury Savings Clause. Notwithstanding
anything to the contrary contained elsewhere in this Agreement, Borrower and
Lender hereby agree that all agreements between them with respect to the Loan,
including but not limited to the Loan Documents, whether now existing or
hereafter arising are expressly limited so that in no contingency or event
whatsoever shall the amount paid, or agreed to be paid, to Lender for the use,
forbearance, or detention of the money loaned to Borrower, or for the
performance or payment of any covenant or obligation contained herein or
therein, exceed the maximum rate of interest under applicable law (the “Maximum
Rate”). If from any circumstance whatsoever, fulfillment of any provisions of
this Agreement or the Loan Documents at the time performance of such provisions
shall be due would involve transcending the limit of validity prescribed by law,
then, automatically, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any circumstance Lender should ever receive
anything of value deemed interest by applicable law which would exceed the
Maximum Rate, such excessive interest shall be applied to the reduction of the
principal amount owing with respect to the Loan or on account of the other
indebtedness secured by the Loan Documents or Borrower’s Loan Documents and not
to the payment of interest, or if such excessive interest exceeds the unpaid
principal balance of the Loan and such other indebtedness, such excess shall be
refunded to Borrower. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Loan and other indebtedness of Borrower to
Lender shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest on account of all such indebtedness
is uniform throughout the actual term of the Loan and does not exceed the
Maximum Rate throughout the entire term

 

7

--------------------------------------------------------------------------------


 

of the Loan, as appropriate. The terms and provisions of this Section 12 shall
control every other provision of this Agreement and all other agreements between
Borrower and Lender.

 

13.                               Modifications, Waiver. No waiver,
modification, amendment, discharge, or change of any of the Loan Documents shall
be valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge, or change is
sought.

 

14.                               No Novation.  THE PARTIES DO NOT INTEND THIS
AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
LOAN DOCUMENTS. FURTHER, THE PARTIES DO NOT INTEND THIS AGREEMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO AFFECT THE PRIORITY OF ANY OF THE LENDER’S
LIENS IN ANY OF THE COLLATERAL SECURING THE EXISTING NOTE IN ANY WAY, INCLUDING,
BUT NOT LIMITED TO, THE LIENS, SECURITY INTERESTS AND ENCUMBRANCES CREATED BY
THE MORTGAGE.

 

15.                               Recitals True.  Prior Owner, Prior Guarantor,
Borrower, New Guarantor and Lender each hereby approve the recitations set forth
in the preamble of this Agreement and agree that said recitations are true and
correct in all respects.

 

16.                               Notices. Lender and Borrower agree that
Notices (as that term is defined in Section 17.1 of the Mortgage) shall be given
in the manner set forth in Section 17.1 of the Mortgage. Lender and Borrower
further agree that all notice provisions contained in the Loan Documents are
hereby modified to amend the notice address for Borrower, and that from and
after the Effective Date the notice address for Borrower is as follows:

 

If to Borrower:

 

IN Retail Fund Algonquin Commons, L.L.C.

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Mark Zalatoris and David Kayner

 

with a courtesy copy to:

 

Levenfeld Pearstein, LLC

Two N. LaSalle Street, Suite 1300

Chicago, Illinois 60602

Attention: Marc S. Joseph, Esq.

 

and

 

Morgan Stanley Real Estate Investments

US RE Investing Division

One Financial Place

440 S. LaSalle Street, 37th Floor

Chicago, Illinois 60605

Attention: Mr. Brian Lantz

 

8

--------------------------------------------------------------------------------


 

Each party to this Agreement may designate a further change of address by notice
given as required in the Mortgage.

 

17.                               Severability. If all or any portion of any
provision of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, then such invalidity, illegality or
unenforceability shall not affect any other provision hereof or thereof, and
such provision shall be limited and construed in such jurisdiction as if such
invalid, illegal or unenforceable provision or portion thereof were not
contained herein or therein.

 

18.                               Counterpart. This Agreement may be executed in
any number of counterparts with the same effect as if all parties hereto had
signed the same document. All such counterparts shall be construed together and
shall constitute one instrument, but in making proof hereof it shall only be
necessary to produce one such counterpart.

 

19.                               Governing Law. The terms and conditions of
this Agreement shall be governed by the applicable laws of the state in which
the Property is located.

 

20.                               Interpretation. Within this Agreement, words
of any gender shall be held and construed to include any other gender, and words
in the singular number shall be held and construed to include the plural, unless
the context otherwise requires. The section headings used herein are intended
for reference purposes only and shall not be considered in the interpretation of
the terms and conditions hereof. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

21.                               Amendment. The terms and conditions hereof may
not be modified, altered or otherwise amended except by an instrument in writing
executed by Borrower and Lender.

 

22.                               Entire Agreement. This Agreement contains the
entire agreement between the parties hereto with respect to the modification of
the Loan and fully supersedes all prior agreements and understanding between the
parties pertaining to such subject matter.

 

23.                               Successors and Assigns. The terms and
conditions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns.

 

24.                               TRIAL BY JURY WAIVER.  BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND LENDER BY ITS ACCEPTANCE OF THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR
OTHERWISE RELATING TO THE LOAN, THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

25.                               Release. Lender hereby forever releases and
discharges Prior Owner, Prior Guarantor and their respective affiliates,
subsidiaries, parents, officers, shareholders, directors, members, partners,
employees, attorneys and agents, past, present and future, of and from any and
all claims, controversies, disputes, liabilities, obligations, demands, damages,
debts, liens, actions, causes of action, or duties under the Loan Documents and
the Prior Owner’s Loan Documents of any nature whatsoever, known or unknown,
whether at law, by statute or in equity, in contract or in tort, under state or
federal jurisdiction, first arising from and after the Effective Date; provided,
however, that Prior Owner, Prior Guarantor and their respective affiliates,
subsidiaries, parents, officers, shareholders, directors, members, partners,
employees, attorneys and agents, past, present and future, are not released or
discharged from any claims,

 

9

--------------------------------------------------------------------------------


 

controversies, disputes, liabilities, obligations, demands, damages, debts,
liens, actions, causes of action, or duties under the Loan Documents or the
Prior Owner’s Loan Documents of any nature whatsoever, known or unknown, whether
at law, by statute or in equity, in contract or in tort, under state or federal
jurisdiction, arising prior to the Effective Date. Notwithstanding the
foregoing, Prior Owner acknowledges its obligation to Lender under Section 27
below and agrees that the release and discharge set forth in this Section 25 as
to Prior Owner does not constitute a release or discharge of Prior Owner’s
obligation under Section 27 below.

 

26.                               Modification of Mortgage.  From and after the
Effective Date, the Mortgage is modified as follows:

 

(a)                                  Sections 2.3(b)(i) and (v) of the Mortgage
are hereby deleted in their entirety and the following new Sections are inserted
in lieu thereof:

 

“(i)                               The Exact Legal Name and Address of Debtor
is:

 

IN Retail Fund Algonquin Commons, L.L.C.

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Mark Zalatoris and David Kayner

 

“(v)                           Entity identification number issued by the State
of formation of the Debtor is 01676768 (Illinois).”

 

(b)                                 Section 7.4(i) of the Mortgage is deleted in
its entirety and the following new Section 7.4(i) inserted in lieu thereof:

 

“(i)  IN Retail Fund Algonquin Commons, L.L.C., or the transferee under a
Permitted Transfer, if any, continues to be Borrower at the time of the
Destruction Event and at all times thereafter until the Proceeds have been fully
disbursed;”

 

(c)                                  Section 12.1(a) of the Mortgage is
supplemented by adding the following sentence at the end of Section 12.1(a):

 

“Notwithstanding the foregoing to the contrary, a Transfer shall not include
space leases to tenants at the Property in compliance with the Loan Documents.”

 

(d)                                 Section 12.1(b) of the Mortgage is deleted
in its entirety and the following new Section 12.1(b) is inserted in lieu
thereof:

 

“(b)  Borrower represents, warrants and covenants that:

 

“(i)  Borrower is an Illinois limited liability company. The manager of Borrower
is IN Retail Fund, L.L.C., a Delaware limited liability company (“IN Retail
Fund”). The manager of IN Retail Fund is IN Retail Manager, L.L.C., a Delaware
limited liability company (“IN Retail Manager”). The manager of IN Retail
Manager is Inland Real Estate Corporation, a Maryland corporation (“Inland”).

 

10

--------------------------------------------------------------------------------


 

“(ii) The membership interests in IN Retail Fund are as follows:

 

(A)                              Inland, 50%; and

 

(B)                                The New York State Teachers Retirement System
(“NYSTRS”), 50%.

 

“(iii) The membership interests in IN Retail Manager are as follows:

 

Inland, 100%.

 

“(iv)                        Inland is a publicly held company traded on the New
York Stock Exchange.

 

“The members described above are referred to as the ‘Existing Members’.”

 

(e)                                  Section 12.2(b) of the Mortgage is deleted
in its entirety and the following new Section 12.2(b) is inserted in lieu
thereof:

 

“(b)  Upon compliance with the conditions set forth in the preceding subsection,
the following Transfers (the ‘Permitted Transfers’) may occur without Lender’s
prior consent: transfers of direct or indirect interests in Borrower, provided
that subsequent to the Transfer, either Inland or NYSTRS controls (directly or
indirectly) the Property and retains (directly or indirectly) not less than a
15% equity interest in the Property.”

 

(f)                                    Section 12.3(iii) of the Mortgage is
deleted in its entirety and the following new Section 12.3(iii) is inserted in
lieu thereof:

 

“(iii)                         Borrower pays to Lender, or causes payment to
Lender of, a transfer fee of one and one quarter percent (1.25%) of the
outstanding principal balance of the Loan.”

 

(g)                                  The Mortgage is also amended to provide
that Lender acknowledges and agrees that direct or indirect transfers of
membership interests in IN Retail Fund to either The New York State Teachers’
Retirement System or Inland Real Estate Corporation, pursuant to Section 10.5,
10.6, 10.7, 10.9 or 10.13 of the Operating Agreement of the IN Retail Fund, a
copy of which has been furnished to Lender (the “Operating Agreement”), as set
forth in the copy of the Operating Agreement furnished to Lender by Borrower,
shall not constitute Transfers and shall be permitted under the Loan Documents
so long as, subsequent to any such transfer (i) Jeffrey R. Anderson Real
Estate, Inc., Inland Commercial Property Management, Inc., or such other
property manager of first-class commercial real estate comparable to the
Property for not less than 10 years and having a reputation in the industry at
least equal to that of Jeffrey R. Anderson Real Estate, Inc. or Inland
Commercial Property Management, Inc. and otherwise reasonably satisfactory to
Lender, continues to manage the Property, and (ii) either Inland or NYSTRS
controls (directly or indirectly) the Property and retains (directly or
indirectly) not less than a 15% equity interest in the Property. Lender hereby
acknowledges and agrees that any loan assumption fees as set forth in the Loan
Documents or otherwise shall not apply to any transfer described in this
Section 26(g).

 

11

--------------------------------------------------------------------------------


 

27.                               Annual Financial Statement for 2005. On or
before March 31, 2006, Prior Owner shall provide to Lender, or cause to be
provided to Lender, the Annual Financial Statement for 2005, as described in
Section 10.1(a) of the Mortgage.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have all executed this Agreement under
seal as of the day and year first hereinabove written.

 

 

BORROWER:

 

 

 

IN RETAIL FUND ALGONQUIN COMMONS, L.L.C.

 

an Illinois limited liability company

 

 

 

By:

IN Retail Fund, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

By:

IN Retail Manager, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

 

 

a Maryland corporation, its Manager

 

 

 

 

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

 

 

Name:

Mark Zalatoris

 

 

 

 

Title:

Executive Vice President

 

STATE OF ILLINOIS

)

 

 

) ss.

 

COUNTY OF DUPAGE

)

 

 

Before me the undersigned authority, a Notary in and for said State, on this day
personally appeared Mark Zalatoris, known to me as the person whose name is
subscribed to the foregoing instrument and known to me to be the Executive Vice
President of Inland Real Estate Corporation, a Maryland corporation, the Manager
of IN Retail Manager, L.L.C., a Delaware limited liability company, the Manager
of IN Retail Fund, L.L.C., a Delaware limited liability company, the Manager of
IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company,
and that said instrument was signed and sealed in behalf of said corporation by
authority of its Board of Directors, and acknowledged that he/she executed the
said instrument for the uses, purposes and consideration therein expressed on
behalf of said IN Retail Fund Algonquin Commons, L.L.C.

 

Given under my hand and seal of office this 2nd day of February, 2006.

 

 

/s/ Katherine M. Dawson

 

Printed Name:

Katherine M. Dawson

 

Notary Public for the State of Illinois

 

My Commission Expires: 8-27-2008

 

 

 

Affix Notary Seal

 

 

 

 

 

 

 

 

 

 

OFFICIAL SEAL

 

 

 

KATHERINE M. DAWSON

 

 

 

Notary Public, State of Illinois

 

 

 

My Commission Expires 08-27-2008

 

13

--------------------------------------------------------------------------------


 

 

NEW GUARANTOR:

 

 

 

IN RETAIL FUND, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

IN Retail Manager, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its Manager

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

Name:

Mark Zalatoris

 

 

Title:

Executive Vice President

 

STATE OF ILLINOIS

)

 

 

) ss.

 

COUNTY OF DUPAGE

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Mark Zalatoris, known to me as the person whose name is
subscribed to the foregoing instrument and known to me to be the Executive Vice
President of Inland Real Estate Corporation, a Maryland corporation, the Manager
of IN Retail Manager, L.L.C., a Delaware limited liability company, the Manager
of IN Retail Fund, L.L.C., a Delaware limited liability company, and that said
instrument was signed and sealed in behalf of said corporation by authority of
its Board of Directors, and acknowledged that he/she executed the said
instrument for the uses, purposes and consideration therein expressed on behalf
of said IN Retail Fund, L.L.C.

 

Given under my hand and seal of office this 2nd day of February, 2006.

 

 

/s/ Katherine M. Dawson

 

Printed Name:

Katherine M. Dawson

 

Notary Public for the State of Illinois

 

My Commission Expires: 8-27-2008

 

 

 

Affix Notary Seal

 

 

 

 

 

 

OFFICIAL SEAL

 

 

 

KATHERINE M. DAWSON

 

 

 

Notary Public, State of Illinois

 

 

 

My Commission Expires 08-27-2008

 

14

--------------------------------------------------------------------------------


 

 

PRIOR OWNER:

 

 

 

ALGONQUIN COMMONS, LLC, an Illinois limited liability company

 

ALGONQUIN PHASE II ASSOCIATES LLC, an Illinois limited liability company

 

JRA ANDERSON OFFICE PARK, LLC, an Ohio limited liability company

 

JRA BEECHMONT TWINS, LLC, an Ohio limited liability company

 

JRA FAMILY LIMITED LIABILITY COMPANY, an Ohio limited liability company

 

MFF ASSOCIATES, LLC, an Ohio limited liability company

 

TGH ASSOCIATES, LLC, an Ohio limited liability company

 

 

 

 

 

By:

Jeffrey R. Anderson Real Estate, Inc., an

 

 

Ohio corporation and collectively their authorized agent

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Anderson

 

 

 

 

Jeffrey R. Anderson, President

 

 

 

STATE OF OHIO

)

 

 

) ss.

 

COUNTY OF HAMILTON

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Jeffrey R. Anderson, known to me as the person whose
name is subscribed to the foregoing instrument and known to me to be the
President of Jeffrey R. Anderson Real Estate, Inc., authorized agent for
(1) ALGONQUIN COMMONS, LLC, an Illinois limited liability company, (2) ALGONQUIN
PHASE II ASSOCIATES LLC, an Illinois limited liability company, (3) JRA ANDERSON
OFFICE PARK, LLC, an Ohio limited liability company, (4) JRA BEECHMONT TWINS,
LLC, an Ohio limited liability company, (5) JRA FAMILY LIMITED LIABILITY
COMPANY, an Ohio limited liability company, (6) MFF ASSOCIATES, LLC, an Ohio
limited liability company, and (7) TGH ASSOCIATES, LLC, an Ohio limited
liability company, and that said instrument was signed and sealed in behalf of
said corporation by authority of its Board of Directors, and acknowledged that
he executed the said instrument for the uses, purposes and consideration therein
expressed on behalf of the aforesaid seven entities.

 

Given under my hand and seal of office this 2 day of February, 2006.

 

[g129491na03i001.jpg]

KIMBERLEA RAMSEY

/s/ Kimberlea Ramsey

Notary Public

Printed Name:

Kimberlea Ramsey

In and for the State of Ohio

Notary Public for the State of Ohio

My Commission Expires

My Commission Expires: 11-11-2007

November 11, 2007

 

 

Affix Notary Seal

 

15

--------------------------------------------------------------------------------


 

 

PRIOR GUARANTOR:

 

 

 

 

 

/s/ Jeffrey R. Anderson

 

JEFFREY R. ANDERSON, an individual

 

STATE OF OHIO

)

 

 

) ss.

 

COUNTY OF HAMILTON

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Jeffrey R. Anderson, an individual, known to me as the
person whose name is subscribed to the foregoing instrument, and acknowledged
that he executed the said instrument for the uses, purposes and consideration
therein expressed.

 

Given under my hand and seal of office this 2 day of February, 2006.

 

[g129491na03i001.jpg]

KIMBERLEA RAMSEY

/s/ Kimberlea Ramsey

Notary Public

Printed Name:

Kimberlea Ramsey

In and for the State of Ohio

Notary Public for the State of Ohio

My Commission Expires

My Commission Expires: 11-11-2007

November 11, 2007

 

 

Affix Notary Seal

 

16

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

TEACHERS INSURANCE AND ANNUITY

 

ASSOCIATION OF AMERICA,

 

a New York corporation

 

 

 

 

 

By:

/s/ Kelly West

 

Name:

Kelly West

 

Title:

Director

 

 

STATE OF NEW YORK

)

 

 

) ss.

 

COUNTY OF NEW YORK

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Kelly West, known to me as the person whose name is
subscribed to the foregoing instrument and known to me to be Director of
Teachers Insurance and Annuity Association of America, a New York corporation,
and that said instrument was signed and sealed in behalf of said corporation by
authority of its Board of Directors, and acknowledged that he/she executed the
said instrument for the uses, purposes and consideration therein expressed on
behalf of said Teachers Insurance and Annuity Association of America.

 

Given under my hand and seal of office this 6 day of February, 2006.

 

 

/s/ Loretta M. Monahan

 

Printed Name:

LORETTA M. MONAHAN

 

Notary Public for the State of NY

 

My Commission Expires: 1-12-2010

 

 

Affix Notary Seal

 

 

 

LORETTA M. MONAHAN

 

Notary Public, State of N.Y.

 

No. 01M06001475

 

Commission Expires 1/12/2010

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

PARCEL 1:

 

LOT 2 IN ALGONQUIN COMMONS, BEING A SUBDIVISION OF PART OF FRACTIONAL SECTION 6,
TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT THEREOF RECORDED JANUARY 19, 2006 AS DOCUMENT NUMBER 2006K007237, IN
KANE COUNTY, ILLINOIS.

 

PARCEL 2:

 

EASEMENTS FOR ROADWAYS, WATERMAINS, SANITARY SEWER, STORM SEWER AND DETENTION
FACILITIES FOR THE BENEFIT OF PARCEL 3 AS SET FORTH AND DEFINED IN DECLARATION
OF EASEMENTS, RESTRICTIONS AND MAINTENANCE AGREEMENT DATED OCTOBER 8, 2003 AND
RECORDED NOVEMBER 4, 2003 AS DOCUMENT NO. 2003K194483, KANE COUNTY, ILLINOIS AS
AMENDED AND RESTATED BY AMENDED AND RESTATED DECLARATION OF EASEMENTS,
RESTRICTIONS AND MAINTENANCE AGREEMENT FOR ALGONQUIN COMMONS LIFESTYLE CENTER
AND THE EXCHANGE AT ALGONQUIN COMMONS MADE EFFECTIVE AS OF NOVEMBER 4, 2003 AND
RECORDED OCTOBER 12, 2004 AS DOCUMENT NO. 2004K132533, KANE COUNTY, ILLINOIS.

 

18

--------------------------------------------------------------------------------